SLR:RKH:KMA; 2018V00809

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

TY CLEVENGER,

                                      Plaintiff,                     Civil Action No. 18-CV-1568
         -against –
                                                                     (Bloom, M.J.)
U.S. DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF INVESTIGATION,
and NATIONAL SECURITY AGENCY,

                                      Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                              DEFENDANTS’ MEMORANDUM OF LAW
                            IN OPPOSITION TO PLAINTIFF’S MOTION TO
                             ACCEPT SUPPLEMENTAL EVIDENCE AND
                           PLAINTIFF’S MOTION TO PERMIT DISCOVERY




                                                                     RICHARD P. DONOGHUE
                                                                     UNITED STATES ATTORNEY
                                                                     Eastern District of New York
                                                                     271-A Cadman Plaza East, 7th Floor
                                                                     Brooklyn, New York 11201
                                                                     October 15, 2019


KATHLEEN A. MAHONEY
Assistant U.S. Attorney
       (Of Counsel)
       Defendants United States Department of Justice (“DOJ”), Federal Bureau of

Investigation (“FBI), and National Security Agency (“NSA”) (collectively “Defendants”)

respectfully submit this memorandum of law in opposition to Plaintiff’s motion to accept

supplemental evidence and to permit discovery (Plaintiff’s Motion”) in this action pursuant to

the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. See Dkt. #44, #45. As discussed

below, Plaintiff’s Motion should be denied.

       Defendants’ fully briefed motion for summary judgment and opposition to Plaintiff’s

motion to enjoin compliance or permit discovery were filed on October 1, 2019. Dkt. ##33-

42; see Dkt. #32. On October 8, 2019, Plaintiff filed the instant motion concerning one of the

two responses by the FBI to his FOIA requests that still remain at issue.1 Despite the FBI

having amply demonstrated that it conducted searches reasonably designed to locate

responsive records if any existed, Plaintiff persists in maintaining that the FBI must have

records concerning a deceased individual, Seth Conrad Rich (“Rich”), and that he should be

permitted to conduct discovery related to his FOIA request. Dkt. #44 at 3-4. In addition,

Plaintiff asks this Court to conduct an evidentiary hearing and compel the attendance of David

Hardy (the FBI declarant and Section Chief of the FBI Record/Information Management

Division) and “the CART chief” as witnesses. Dkt. #44 at 4.

       The FBI demonstrated that, using methods calculated to locate records if any existed,

it did not locate any record responsive to Plaintiff’s FOIA request for records concerning Rich.

See Defs. Reply & Opp. at 3-10; Memorandum of Law in Support of Defendants’ Motion for


1 See Memorandum of Law in Further Support of Defendants’ Motion for Summary Judgment
and in Opposition to Plaintiff’s Motion for to Enjoin Compliance or Permit Discovery dated
October 1, 2019 (“Defendants’ Reply and Opposition”) at 1-3 (summarizing the remaining
issues); see also Dkt. #32.
                                              1
Summary Judgment dated July 29, 2019 (“Defendants’ Memorandum”) at Point C. It is

undisputed that the FBI performed different types of searches and did not locate any responsive

records. The FBI searched its Central Records System (“CRS”) recordkeeping system but did

not locate any main or reference files for Rich, and it contacted the FBI Washington, D.C. field

office to ascertain whether it had any records, which it did not. Defs. 56.1 ¶¶ 23, 30-33, 36;

see Declaration of David M. Hardy dated October 3, 2018 (Dkt. #16-1) (“Hardy Decl.”) ¶¶ 19-

21, 22-23; Second Declaration of David M. Hardy dated July 29, 2019 (Dkt. #37) (“Second

Hardy Declaration”) ¶ 32 n.9.

       As pointed out in Defendants’ Reply and Opposition at n.2, Plaintiff failed to respond

to Defendants’ Statement Pursuant to Local Civil Rule 56.1 (“Defs. 56.1”) as required by Local

Civil Rule 56.1(b). Thus, pursuant to Local Civil Rule 56.1(c), Defendants’ statements are

deemed to be admitted. In addition, Plaintiff’s response to Defendants’ motion offered nothing

more than Plaintiff’s speculation and inadmissible hearsay concerning the possible existence

of responsive records about Rich. See Plaintiff’s Response in Opposition to Defendant’s

Motion for Summary Judgment and Plaintiff’s Motion to Enjoin Compliance or Permit

Discovery filed on September 17, 2019 (Dkt. #32) (“Plaintiff’s Opposition”) at 3-4. However,

as shown in Defendants’ Reply and Opposition at 3-9, Plaintiff’s arguments were insufficient

to rebut the presumption of good faith to be accorded to the facts stated in the agency

declarations. See, e.g., Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994).

       In the instant motion seeking to supplement his prior response and to further support

his motion to permit discovery, Plaintiff now asserts that the FBI acted in bad faith. Pl. Motion

at 2-3. Relying on information purportedly discovered the day that Defendants filed their fully

briefed motion, Plaintiff asserts that unsworn statements – including more hearsay - made
                                               2
during a Conspiracyland podcast on July 30, 2019 (four weeks prior to service of Plaintiff’s

Opposition) establish that the FBI has responsive records.

       Plaintiff’s new “evidence” fails to cast doubt on the FBI declarations, let alone

demonstrate bad faith on the part of the agency. Although during the selected excerpt of the

podcast conversation, Ms. Sines emphatically stated there was no truth to the story that Rich

had leaked Democratic National Committee emails to Wikileaks, she never expressly or

unequivocally stated that the FBI had conducted an investigation, as Plaintiff claims. See Pl.

Motion at 2, 3. At most, she referred to “allegations . . . that the FBI was looking into that.” It

was the statements made by the other party to the conversation that assumed the FBI had

examined Rich’s computer.

       Further, even if the FBI had examined Rich’s computer – which it does not concede

that it did – that would not show that the FBI has any records responsive to Plaintiff’s FOIA

request that should have been located during its searches. Contrary to Plaintiff’s assertion, in

responding to Plaintiff’s FOIA request, the FBI did not refuse to search the CART (the FBI

component that Plaintiff believes conducted the alleged examination of Rich’s computer) for

records. See Pl. Motion at 3. The FBI conducted searches reasonably designed to locate

records, including CART records, concerning Rich. FBI records that have investigative

significance are serialized by agency and placed in the CRS for recordkeeping and future

retrieval. Defs. 56.1 ¶ 25; see Hardy Decl. ¶¶ 11-14; see also Defs. Mem. at 18-21; Defs.

Reply & Opp. at 4. The CRS encompasses the entire FBI organization (FBI Headquarters,

Field Offices, and Legal Attaché Offices worldwide) and includes records of investigative,

intelligence, personnel, administrative, applicant, and general files compiled and maintained

by the FBI, indexed so they can be retrieved in the future. Defs. 56.1 ¶ 24; see Hardy Decl.
                                                3
¶¶ 11, 12. The FBI’s search of the CRS, the recordkeeping system on which it relies to fulfill

essential functions such as conducting criminal, counterterrorism and national security

investigations, would have located responsive records, including CART records, concerning

Rich. See Def. 56.1 ¶ 28; see also Hardy Decl. ¶ 15, n.3. However, the FBI’s search did not

locate any main or reference files for Rich. Defs. 56.1 ¶¶ 30-32; see Hardy Decl. ¶¶ 19-20 and

n.6. In other words, the FBI did not locate a file concerning Rich, i.e., a main entry in the CRS

indexed to Rich. Defs. 56.1 ¶¶ 30-31; see Hardy Decl. ¶¶ 19-20; see also Hardy Decl. ¶ 13.a.

Nor did the FBI locate a reference file, i.e., a file in which Rich is mentioned or cross-

referenced. Defs. 56.1 ¶¶ 30-31; see Hardy Decl. ¶¶ 19-20; see also Hardy Decl. ¶ 13.b. Thus,

there is no support for Plaintiff’s conjecture that there are records referring to Rich filed under

“Aaron Rich” that would demonstrate bad faith on the part of the FBI. See Pl. Motion at n.2.

        In conclusion, Plaintiff has not shown bad faith on the part of the FBI that would

warrant discovery or provide tangible evidence that summary judgment in favor of Defendants

is otherwise appropriate. Accordingly, the Court should deny Plaintiff’s motion to supplement

and his request that the Court permit him to conduct discovery.




                                                4
                                        CONCLUSION

       For the foregoing reasons and those set forth in Defendants’ Memorandum dated July

29, 2019 and Defendants’ Reply and Opposition dated October 1, 2019, the Court should deny

Plaintiff’s motion to enjoin compliance or permit discovery, deny Plaintiff’s motion to accept

supplemental evidence and permit discovery, grant Defendants’ motion for summary

judgment, and dismiss this action in its entirety.

Dated: Brooklyn, New York
       October 15, 2019

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     UNITED STATES ATTORNEY
                                                     Eastern District of New York
                                                     Attorney for Defendants
                                                     271-A Cadman Plaza East, 7th Floor
                                                     Brooklyn, New York 112101
                                                     (718) 254-6026/6498


s/Kathleen A. Mahoney
KATHLEEN A. MAHONEY
Assistant U.S. Attorney
       (Of Counsel)




                                                5
